DETAILED ACTION

This office action is in response to Applicant’s submission filed on 27 April 2021.     THIS ACTION IS NON-FINAL.

Status of Claims

The restriction requirement in the last office action is removed and all claims are reviewed.  Please response to rejections for all the claims in this office action.
Claims 1-20 are pending.
Claims 16-17 are rejected under 35 U.S.C. 112(d) for failing to further limit the subject matter of the claim upon which it depends.
Claims 1-20 are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1-20 are rejected under 35 U.S.C. 103 as unpatentable.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 16-17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Dependent claims 16, 17 are system and product claims depending on a method Claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.



Claim Rejections - 35 USC § 101


35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Judicial Exception

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
With regards to claim 1 / 16, 18 / 17, the claim recites method / system / non-transitory computer readable medium, which falls into one of the statutory categories.
2A – Prong 1: Claim 1 / 16, 18 / 17, in part, recites
“predicting a sequence of actions to be performed including at least a first and a second action, the predicting of the first of the sequence of actions, comprising: … for each hop, computing an updated controller state comprising: applying a gate mechanism to an input controller state to generate first and second gate transforms, wherein for a first of the sequence of hops, the input controller state is generated from the agent input and for a subsequent hop, the input controller state is the updated controller state of the preceding hop, computing an output of the supporting memories based on the input controller state, combining an elementwise product of the output of the supporting memories and first gate transform with an elementwise product of the input controller state and the second gate transform to generate the updated controller state; predicting the first action based on the updated controller state of a terminal one of the hops, and updating the values of the agent input based on the first action; 2Atty. Dkt. No. 20170101 USO1-XER3412USO1 the predicting of the second of the sequence of actions to be performed comprising: repeating the computing of an updated controller state for each hop, wherein for a first of the sequence of hops, the input controller state is generated from a previously generated updated agent input; predicting the second action based on the updated controller state of a terminal one of the hops” (Mathematical Concept)
The limitation of “predicting a sequence of actions to be performed including at least a first and a second action, the predicting of the first of the sequence of actions, comprising: … for each hop, computing an updated controller state comprising: applying a gate mechanism to an input controller state to generate first and second gate transforms, wherein for a first of the sequence of hops, the input controller state is generated from the agent input and for a subsequent hop, the input controller state is the updated controller state of the preceding hop, computing an output of the supporting memories based on the input controller state, combining an elementwise product of the output of the supporting memories and first gate transform with an elementwise product of the input controller state and the second gate transform to generate the updated controller state; predicting the first action based on the updated controller state of a terminal one of the hops, and updating the values of the agent input based on the first action; 2Atty. Dkt. No. 20170101 USO1-XER3412USO1 the predicting of the second of the sequence of actions to be performed comprising: repeating the computing of an updated controller state for each hop, wherein for a first of the sequence of hops, the input controller state is generated from a previously generated updated agent input; predicting the second action based on the updated controller state of a terminal one of the hops”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts but for the recitation of generic computer components.  That is, other than reciting process, memory, non-transitory recording medium storing instruction executed on a computer, the steps of computing / combining / predicting, based on their broadest reasonable interpretation, describe mathematical relationships and algorithms.  Mathematical relationship and algorithms have been found by the courts to be abstract ideas, e.g., see MPEP 2106.04(a)(2) A. Mathematical Relationships, iv. organizing information and manipulating information through mathematical correlations, Digitech Image Techs., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014). The patentee in Digitech claimed methods of generating first and second data by taking existing information, manipulating the data using mathematical functions, and organizing this information into a new form. The court explained that such claims were directed to an abstract idea because they described a process of organizing information through mathematical correlations, like Flook's method of calculating using a mathematical formula. 758 F.3d at 1350, 111 USPQ2d at 1721.  
 If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer 
2A – Prong 2: This judicial exception is not integrated into a practical application.  In particular, claim 1 / 12 / 22 recites the additional elements: (a) using generic computer elements (like server computer, processor, computer-readable medium coupled with the processors); (b) “receiving an agent input comprising a value for each of a set of agent-specific variables” (insignificant extra solution activity, MPEP 2106(g)).  For (a), these computer components are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of state transition probability calculation) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  For (b), these steps are insignificant extra solution activity, like mere data gathering and outputting, see MPEP.2106.05(g)(3) Whether the limitation amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering). This is considered in Step 2A Prong Two and Step 2B.  
Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Claim 1 / 16, 18 / 17 is directed to an abstract idea.
2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with 
(Dependent Claims)
Claims 2-15, 19-10 are dependent on claim 1 and include all the limitations of claim 1. Therefore, claims 2-15, 19-10 recite the same abstract ideas cited in claim 1.
With regards to claims 2-15, 19-10, the claims recite further steps for mathematical calculations, as drafted, under its broadest reasonable interpretation, covers steps for mathematical calculations, which is a mathematical concept.  Accordingly, the claims recite an abstract idea.  
This judicial exception is not integrated into a practical application.  The claims are directed to an abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claims are not patent eligible.




Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11, 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sukhbaatar et al.”End-To-End Memory Networks”, arXiv:1503.08895v5 [cs.NE] 24 Nov.2015 [hereafter Sukhbaatar] in view of Bahdanau, et. al., “Neural Machine Translation by Jointly Learning to Align and Translate”, arXiv:1409.0473v7 [cs.CL] 19 May 2016 [hereafter Bahdanau].

With regards to claim 1, Sukhbaatar teaches 

A method for predicting a sequence of actions comprising: 
providing an end-to-end neural network model comprising a sequence of at least one hop, each hop including supporting memories, each supporting memory including memory cells generated from a set of observations for an environment at different times (Sukhbaatar, FIG.1, ‘In this work, we present a novel recurrent neural network (RNN) architecture where the recurrence reads from a possibly large external memory multiple times before outputting a symbol. Our model can also be seen as a version of RNNsearch [2] with multiple computational steps (which we term “hops”) per output symbol … and that training the memory representation can be integrated in a scalable manner into our end-to-end neural network model’

    PNG
    media_image1.png
    466
    924
    media_image1.png
    Greyscale

)”


with a processor, predicting a sequence of actions to be performed including at least a first and a second action, the predicting of the first of the sequence of actions, comprising: receiving an agent input comprising a value for each of a set of agent-specific variables; for each hop, computing an updated controller state comprising: applying a gate mechanism to an input controller state to generate first and second gate transforms, wherein for a first of the sequence of hops, the input controller state is generated from the agent input and for a subsequent hop, the input controller state is the updated controller state of the preceding hop, computing an output of the supporting memories based on the input controller state, combining an elementwise product of the output of the supporting memories and first gate transform with an elementwise product of the input controller state and the second gate transform to generate the updated controller state; predicting the first action based on the updated controller state of a terminal one of the hops, and updating the values of the agent input based on the first action; 2Atty. Dkt. No. 20170101 USO1-XER3412USO1 the predicting of the second of the sequence of actions to be performed comprising: repeating the computing of an updated controller state for each hop, wherein for a first of the sequence of hops, the input controller state is generated from a previously generated updated agent input; predicting the second action based on the updated controller state of a terminal one of the hops.”
However Bahdanau teaches “with a processor, predicting a sequence of actions to be performed including at least a first and a second action, the predicting of the first of the sequence of actions, comprising: receiving an agent input comprising a value for each of a set of agent-specific variables (Bahdanau, 2.1 RNN Encoder-Decoder, p.2,

    PNG
    media_image2.png
    211
    841
    media_image2.png
    Greyscale

); for each hop, computing an updated controller state comprising: applying a gate mechanism to an input controller state to generate first and second gate transforms, wherein for a first of the sequence of hops, the input controller state is generated from the agent input and for a subsequent hop, the input controller state is the updated controller state of the preceding hop, computing an output of the supporting memories based on the input controller state (Bahdanau, FIG.1 and 

    PNG
    media_image3.png
    473
    269
    media_image3.png
    Greyscale

 p.4, 

    PNG
    media_image4.png
    498
    838
    media_image4.png
    Greyscale

), combining an elementwise product of the output of the supporting memories and first gate transform with an elementwise product of the input controller state and the second gate transform to generate the updated controller state (Bahdanau, FIG.1, A. Model Architecture, p.12,

    PNG
    media_image5.png
    483
    848
    media_image5.png
    Greyscale

); predicting the first action based on the updated controller state of a terminal one of the hops, and updating the values of the agent input based on the first action (Bahdanau, p.2, 2.1 RNN Encoder-Decoder, p.3

    PNG
    media_image6.png
    329
    850
    media_image6.png
    Greyscale
); 2Atty. Dkt. No. 20170101 USO1-XER3412USO1 the predicting of the second of the sequence of actions to be performed comprising: repeating the computing of an updated controller state for each hop, wherein for a first of the sequence of hops, the input controller state is generated from a previously generated updated agent input; predicting the second action based on the updated controller state of a terminal one of the hops (Bahdanau, FIG.1, 2.1 RNN Encoder-Decoder, 3. Learning to Align and Translate, A. Model Architecture, same teaching as shown above)."
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Sukhbaatar and Bahdanau before him or her, to modify the end-to-end gated memory network system of Sukhbaatar to include sequence prediction taught in Bahdanau.   
The motivation for doing so would have been predict target word in the context of a sequence (Bahdanau, Introduction). 

With regards to claim 2, Sukhbaatar in view of Bahdanau teaches 
“The method of claim 1”
Sukhbaatar does not explicitly detail “wherein parameters of the end-to-end neural network model have been learned based on cumulative rewards computed for a set of sequences of user actions.”
However Bahdanau teaches “wherein parameters of the end-to-end neural network model have been learned based on cumulative rewards computed for a set of sequences of user actions (Bahdanau, 3. Learning to Align and Translate, p.4, ‘computes a soft alignment, which allows the gradient of the cost function to be backpropagated through’).
 and Bahdanau before him or her, to modify the end-to-end gated memory network system of Sukhbaatar to include sequence prediction taught in Bahdanau.   
The motivation for doing so would have been predict target word in the context of a sequence (Bahdanau, Introduction). 

With regards to claim 3, Sukhbaatar in view of Bahdanau teaches 
“The method of claim 1, wherein the sequence of at least one hop comprises at least two hops (Sukhbaatar, FIG.1, p.6, ‘varying memory hops from 1 to 3’).”

With regards to claim 4, Sukhbaatar in view of Bahdanau teaches 
“The method of claim 1, wherein the input controller state is generated from the agent input with an agent variable transformation in the form of a matrix (Sukhbaatar, FIG.1, p.2, ‘using an embedding matrix A (of size d x V’).”

With regards to claim 5, Sukhbaatar in view of Bahdanau teaches 
“The method of claim 1, wherein the supporting memories comprise sets of input and output memory cells that are generated from respective observations with respective transformations (Sukhbaatar, FIG.1, p.2, ‘Input memory representation’, ‘Output memory representation’).”


With regards to claim 6, Sukhbaatar in view of Bahdanau teaches 
“The method of claim 5, wherein an attention vector is composed of attention weights pi that are computed according to:

    PNG
    media_image7.png
    153
    732
    media_image7.png
    Greyscale

where ml and c, are the respective input and output memory cells for an ith one of the observations (Sukhbaatar, FIG.1, p.2,

    PNG
    media_image8.png
    517
    787
    media_image8.png
    Greyscale

).”

With regards to claim 7, Sukhbaatar in view of Bahdanau teaches 
“The method of claim 1, wherein for each hop k of the at least one hop, the first gate transform is computed according to:

    PNG
    media_image9.png
    203
    723
    media_image9.png
    Greyscale
(Sukhbaatar, FIG.1, p.2-3,

    PNG
    media_image10.png
    193
    793
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    355
    784
    media_image11.png
    Greyscale


).”

With regards to claim 8, Sukhbaatar in view of Bahdanau teaches 
“The method of claim 1”
Sukhbaatar does not explicitly detail “wherein the updated controller state uk+1 for a kth one of the hops is computed according to:

    PNG
    media_image12.png
    105
    713
    media_image12.png
    Greyscale

”
However Bahdanau teaches “wherein the updated controller state uk+1 for a kth one of the hops is computed according to:

    PNG
    media_image12.png
    105
    713
    media_image12.png
    Greyscale

 (Bahdanau, A. Model Architecture, p.12,

    PNG
    media_image13.png
    475
    827
    media_image13.png
    Greyscale

).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Sukhbaatar and Bahdanau before him or her, to modify the end-to-end gated memory network system of Sukhbaatar to include sequence prediction taught in Bahdanau.   
The motivation for doing so would have been predict target word in the context of a sequence (Bahdanau, Introduction). 

With regards to claim 9, Sukhbaatar in view of Bahdanau teaches 
“The method of claim 7, wherein 0< Tk(uk)< 1 for at least one of the hops (Sukhbaatar, FIG.1, p.2, 

    PNG
    media_image14.png
    209
    783
    media_image14.png
    Greyscale

Shows computation a probability distribution with value between 0 to 1.).”

With regards to claim 10, Sukhbaatar in view of Bahdanau teaches 
“The method of claim 1, wherein the predicted action is sampled from a distribution:

    PNG
    media_image15.png
    108
    712
    media_image15.png
    Greyscale

 (Sukhbaatar, FIG.1, p.2, 

    PNG
    media_image14.png
    209
    783
    media_image14.png
    Greyscale

Shows computation a probability distribution with value between 0 to 1.).”
).”

With regards to claim 11, Sukhbaatar in view of Bahdanau teaches 

“The method of claim 1, wherein the method includes updating the supporting memories based on an observation received after the predicting of the first of the sequence of actions (Sukhbaatar, FIG.1, 2. Approach, p.3, ‘updates the hidden state … explicitly condition on the outputs stored in memory …’)”.

With regards to claim 13, Sukhbaatar in view of Bahdanau teaches 
“The method of claim 1, wherein each of the observations is a vector (Sukhbaatar, FIG.1, 2. Approach, p.2, ‘converted into memory vectors’).”

With regards to claim 14, Sukhbaatar in view of Bahdanau teaches 
“The method of claim 1, wherein each of the observations is a representation of a current state of an environment in which actions are taken (Sukhbaatar, FIG.1, 2. Approach, p.2, ‘Input memory representation’).”

With regards to claim 15, Sukhbaatar in view of Bahdanau teaches 
“The method of claim 1”
Sukhbaatar does not explicitly detail “The method of claim 1, further comprising outputting at least one of: the sequence of actions; a cumulative reward for each of the actions; and an updated set of values of the agent input”
However Bahdanau teaches “The method of claim 1, further comprising outputting at least one of: the sequence of actions; a cumulative reward for each of the actions; and an updated set of values of the agent input (Bahdanau, 3. computes a soft alignment, which allows the gradient of the cost function to be backpropagated through’, and A. Model Architecture, p.11, 

    PNG
    media_image16.png
    474
    840
    media_image16.png
    Greyscale

).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Sukhbaatar and Bahdanau before him or her, to modify the end-to-end gated memory network system of Sukhbaatar to include sequence prediction taught in Bahdanau.   
The motivation for doing so would have been predict target word in the context of a sequence (Bahdanau, Introduction). 

With regards to claim 19, Sukhbaatar in view of Bahdanau teaches 
The method of claim 1, wherein the providing of  the end-to-end neural network model for comprises: 6Atty. Dkt. No. 20170101 USO1-XER3412USO1 receiving a set of sequences of observations, each sequence being associate with an agent input comprising a value for each of a set of agent-specific variables; with a processor, for each of a plurality of hops of the model: generating supporting memories based on the observations, including, for each observation, computing an input memory cell and an output memory cell (Sukhbaatar, FIG.1, ‘In this work, we present a novel recurrent neural network (RNN) architecture where the recurrence reads from a possibly large external memory multiple times before outputting a symbol. Our model can also be seen as a version of RNNsearch [2] with multiple computational steps (which we term “hops”) per output symbol … and that training the memory representation can be integrated in a scalable manner into our end-to-end neural network model’

    PNG
    media_image1.png
    466
    924
    media_image1.png
    Greyscale

)”.
and providing a transform gate which weights an output of the supporting memories, given an input controller state the input controller state is generated from the agent input and for a subsequent hop, the input controller state is the updated controller state of the preceding hop; for each sequence and for each observation in the sequence, computing an action based on the updated controller state of a terminal one of the hops; and updating parameters of the model to optimize a cumulative reward for the sequence of actions”
However Bahdanau teaches “and providing a transform gate which weights an output of the supporting memories, given an input controller state the input controller state is generated from the agent input and for a subsequent hop, the input controller state is the updated controller state of the preceding hop (Bahdanau, 2.1 RNN Encoder-Decoder, p.2,

    PNG
    media_image2.png
    211
    841
    media_image2.png
    Greyscale

); for each sequence and for each observation in the sequence, computing an action based on the updated controller state of a terminal one of the hops; and updating parameters of the model to optimize a cumulative reward for the sequence of actions (Bahdanau, FIG.1 and 

    PNG
    media_image3.png
    473
    269
    media_image3.png
    Greyscale

3. Learning to Align and Translate, p.4, 

    PNG
    media_image4.png
    498
    838
    media_image4.png
    Greyscale

; and updating parameters of the model to optimize a cumulative reward for the sequence of actions (Bahdanau, FIG.1, 3 Learning to Align and Translate, p.4, ‘computes a soft alignment, which allows the gradient of the cost function to be backpropagated through’)"
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Sukhbaatar and Bahdanau before him or her, to modify the end-to-end gated memory network system of Sukhbaatar to include sequence prediction taught in Bahdanau.   
The motivation for doing so would have been predict target word in the context of a sequence (Bahdanau, Introduction). 

With regards to claim 20, Sukhbaatar in view of Bahdanau teaches 
“The method of claim 19”
Sukhbaatar does not explicitly detail “wherein the parameters of the model include, for each hop, a hop-specific parameter matrix and a bias term for computing the transform gate”
However Bahdanau teaches “wherein the parameters of the model include, for each hop, a hop-specific parameter matrix and a bias term for computing the transform gate (Bahdanau, 3. Learning to Align and Translate, p.4, ‘computes a soft alignment, which allows the gradient of the cost function to be backpropagated through’, and A. Model Architecture, p.11, 

    PNG
    media_image16.png
    474
    840
    media_image16.png
    Greyscale

).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Sukhbaatar and Bahdanau before him or her, to modify the end-to-end gated memory network system of Sukhbaatar to include sequence prediction taught in Bahdanau.   
The motivation for doing so would have been predict target word in the context of a sequence (Bahdanau, Introduction). 

Claims 16-18 are substantially similar to claim 1. The arguments as
given above for claim 1 are applied, mutatis mutandis, to claims 16-18,
therefore the rejection of claim 1 are applied accordingly.

.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sukhbaatar et al.”End-To-End Memory Networks”, arXiv:1503.08895v5 [cs.NE] 24 Nov.2015 [hereafter Sukhbaatar] in view of Bahdanau, et. al., “Neural Machine Translation by Jointly Learning to Align and Translate”, arXiv:1409.0473v7 [cs.CL] 19 May 2016 [hereafter Bahdanau], and Foerster et al., “Learning to Communicate with Deep Multi-Agent Reinforcement Learning’, arXiv:1605.06676v2 [cs.A1] 24 May 2016 [hereafter Foerster].

With regards to claim 12, Sukhbaata + Bahdanau teaches 
“The method of claim 1“
Sukhbaatar does not explicitly detail “further comprising learning the model in an end-to-end manner by asynchronous Q-learning”
However Bahdanau teaches “wherein the parameters of the model include, for each hop, a hop-specific parameter matrix and a bias term for computing the transform gate (Bahdanau, 5 Method, p.4, ‘to combine DRON with independent Q-learning’)”.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, and having the teachings of Sukhbaatar and Bahdanau before him or her, to modify the end-to-end gated memory network system of Sukhbaatar to include sequence prediction taught in Bahdanau.   



Examiner's Note

The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann J. Lo, can be reached 571-272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Examiner, Art Unit 2126